Citation Nr: 0931911	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge 
in November 2008.  The Board remanded the instant claim for 
further development in February 2009.  

A service connection (new and material evidence) claim for a 
right knee disability was also appealed to the Board and 
remanded in February 2009 for issuance of a statement of the 
case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999).  
The record shows that an SOC was sent to the Veteran in 
December 2008; however, the Veteran failed to perfect a 
timely appeal of that issue, and therefore, the claim is no 
longer in appellate status.  All other necessary development 
pursuant to the Board's February 2009 remand has been 
accomplished.  


FINDING OF FACT

The competent evidence does not demonstrate that any current 
disability of the back is causally related to active service.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the present case, the Veteran was provided with the notice 
required by the VCAA by a letter dated in September 2006.  
The RO specifically informed the Veteran of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was afforded the 
appropriate disability evaluation examination.  He was also 
afforded a hearing before the undersigned Veterans Law Judge.  
The record before the Board contains service treatment 
records and post-service treatment records.  In addition, the 
Veteran has not identified any additional pertinent evidence 
that could be obtained to substantiate his claims.  The Board 
is also unaware of any such evidence.  Therefore, the Board 
is satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

The Veteran is claiming entitlement to service connection for 
a low back disability.  He contends that he injured his back 
during service when he was involved in a train accident in 
February 1993,  

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2008).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In the present case, service treatment records and private 
hospitalization records show that the Veteran was injured in 
a motor vehicle/train accident in February 1993.  He was 
primarily treated for injuries to the right knee, right 
shoulder, and left ear at that time.  A contemporaneous 
emergency room medical report shows that the Veteran 
complained of pain in the "right side" of his back.  An x-
ray of the cervical spine revealed no fractures or 
abnormalities.  The service treatment records are otherwise 
entirely silent for treatment or complaints referable to the 
low back.  The Veteran's separation examination, dated July 
1993, shows that his spine, musculoskeletal, and neurological 
systems were clinically evaluated as normal.  In the report 
of medical history accompanying the July 1993 report, the 
Veteran denied having recurrent back pain.  

The evidence as detailed above is not found to demonstrate 
that a low back disability was incurred in active service.  
Rather, it shows a single, isolated complaint of "right 
side" back pain, with no further complaints or treatment 
during active duty, or for nearly 10 years after separation 
from service.  Because the service records show only a single 
incident of subjective back pain, with normal radiologic 
findings, and a normal separation examination, it is 
determined that the isolated complaint represented an acute 
and transitory condition that resolved prior to the Veteran's 
discharge. 

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not lead to the conclusion 
that any current disability of the back is causally related 
to active service, for the reasons discussed below.

The post-service evidence demonstrates subjective complaints 
of back pain beginning in 2002, nearly a decade after 
separation from service.  VA clinical records from February 
2005 and October 2006 show that the Veteran expressly denied 
having back or joint pain.  Both private and VA treatment 
records are entirely silent as to objective findings or 
treatment related to the back until 2008, when the Veteran 
underwent a general VA examination.  At that time, the 
Veteran subjectively complained of back pain since his in-
service accident; nevertheless, physical examination revealed 
no abnormalities of the low back.  The examiner stated that 
the back symptoms "seem to give [the Veteran] a great deal 
of discomfort; however it is difficult to judge this 
objectively" since his pain is of a subjective nature.  No 
further assessment or diagnosis was provided.  

As the clinical records and examinations dated in 2002 and 
2008 reveal complaints regarding the back, current disability 
is established as to that condition.  However, as already 
explained, the overall evidence does not demonstrate that 
such disability was incurred in service.  Indeed, no 
competent opinion causally relates any current back 
disability to active service.  In fact, the VA examiner in 
April 2009 stated that it was less likely than not that the 
Veteran's current back disability was related to service.  In 
reaching this conclusion, the examiner reviewed the entire 
claims file and reasoned that the Veteran likely had a lumbar 
strain in-service; that he did not have any fractures, 
surgeries, or spinal cord injuries at that time; that he had 
an acute increase of pain related to the train accident; and 
that the lumbar strain subsequently resolved almost 16 years 
ago.  

The Board has also considered the Veteran's assertions that 
his low back disability is related to his service.  Indeed, 
at his hearing November 2008 hearing before the undersigned, 
the Veteran indicated that he has experienced back pain since 
his in-service accident in 1993 and that his back problems 
were later exacerbated by his post-service employment as a 
patient caretaker.  However, the Veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value. See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any current low back disability was incurred in service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).





ORDER

Entitlement to service connection for residuals of a low back 
disability is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


